—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Buchter, J.>, both rendered April 2, 1998, convicting him of endangering the welfare of a child under Indictment No. 1710/96, and manslaughter in the second degree under Indictment No. 289/97, after a nonjury trial, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Kendall, 254 AD2d 809; People v Goodridge, 251 AD2d 85). Moreover, upon the exercise of our factual review power, we are satisfied that the verdicts of guilt were not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Thomas, 178 AD2d 162), and we decline to review it in the exercise of our interest of justice jurisdiction. Thompson, J. P., Friedmann, Florio and Smith, JJ., concur.